Citation Nr: 0015768	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
psychiatric disorder, currently rated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision of the RO.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Court has also stated that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

In this case, the veteran was afforded the opportunity to 
undergo VA examination on three separate occasions since the 
inception of his claim in February 1995:  August 1995; June 
1998; and December 1999.  These examinations resulted in 
various diagnoses including:  major affective illness with 
emphasis on bipolar, by history, currently in remission, 
alcohol dependence, and panic/anxiety disorder, GAF 60, in 
August 1995; panic/anxiety disorder, major affective illness, 
bipolar, and history of alcohol dependence, GAF 60, in June 
1998; and panic/anxiety disorder, major affective illness, 
bipolar by history, currently in remission, GAF 60, in 
December 1999.  In addition to the many references to alcohol 
dependence, the record also contained allusions to cannabis 
use and abuse.  

The Board notes that central to the issue on appeal is the 
extent to which the veteran's panic/anxiety disorder has 
impacted his ability to obtain or retain substantially 
gainful employment.  Furthermore, "no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  See 38 
U.S.C.§§ 105, 1110 (West 1991); 38 C.F.R. § 3.301; VAOPGCPREC 
2-97 (Jan. 16, 1997).  Hence, the Board finds that the 
examinations of record are inadequate for rating the 
veteran's service-connected panic/anxiety disorder and that 
the veteran should be afforded another VA examination in 
order to ascertain what degree of disability is related to 
his service-connected panic/anxiety disorder alone.  

Furthermore, the criteria for evaluating mental disorders 
such as the veteran's were changed, effective on November 7, 
1996.  "[W]here the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the new regulations, the rating criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment.  In Massey v. Brown, 7 Vet. App. 204 (1994), the 
Court remanded a decision of the Board as a result of the 
Board's failure to support its decision with evidence that 
correlated clearly to the schedular criteria chosen.  The 
Court held that the Board's consideration of factors which 
were wholly outside the rating criteria provided by the 
regulations was error as a matter of law.  Consequently, any 
examination conducted on remand should include a report of 
the current psychiatric symptoms and clinical findings in 
terms consistent with both the old and the new rating 
criteria.  

Finally, it appears from the evidence of record that the 
veteran has been receiving disability benefits from the 
Social Security Administration (SSA).  A copy of any decision 
awarding benefits and copies of the medical evidence on which 
such decision was based should be obtained.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his complaints 
regarding panic/anxiety disorder since 
February 1995.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The RO should take appropriate steps 
in order to obtain a copy of any decision 
granting the veteran SSA disability 
benefits and copies of the medical 
evidence on which the decision was based  

3.  The veteran should be afforded 
another VA psychiatric examination to 
determine the current severity of the 
service-connected panic/anxiety disorder 
alone.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings in terms consistent with both 
the previous and the new rating criteria, 
and a copy of the latter should be 
provided to the examiner.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
nature and extent of the social and 
industrial inadaptability caused by 
symptoms of the service-connected 
panic/anxiety disorder alone.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claim.  
Due consideration should be given to all 
pertinent laws and regulations.  See VA 
O.G.C. Prec. Op. No 3-2000 (Apr. 10, 
2000).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


